DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-34 are allowed.
With respect to claim 18, claim 18 is allowed since Dolby (“A Guide to Dolby Metadata”), already of recorddoes not teach “processing the decoded, multi-channel audio signal to produce a downmix in accordance with the one or more loudness parameters included in the metadata” wherein the one or more loudness parameters describes “loudness profile of a downmix of the multi-channel audio signal,” or “loudness profile of a base channel layout of the multi-channel audio signal.” The following analysis serves to highlight the shortcomings of Dolby in teaching the claimed subject matter of claim 18.
Dolby teaches an audio decoder apparatus (Figure 1 the apparatus that performs the metadata flow), comprising: a decoder (Figure 1 Dolby E Decoder) to receive an encoded, multi-channel audio signal (Figure 1 illustrates the Dolby E Decoder receiving the multi-channel bitstream from the Dolby E Encoder) and metadata (Figure 1 the metadata) associated with the multi-channel audio signal (Figure 1 illustrates the Dolby E Decoder receiving the multi-channel bitstream and the metadata within the bitstream from the Dolby E Encoder); and wherein the metadata (Figure 1 the metadata) includes one or more loudness parameters (p. 6 Dolby Digital encoders calculate and send dynamic range control (DRC) metadata with the signal; p. 7 the Examiner interprets the DRC gain values as the gain values associated with the Low mode and RF mode profiles); and a downmix processor (Figure 1 the DP569 Dolby Digital Encoder processes the decoded Dolby E bitstream) to process the decoded, multi-channel audio signal (Figure the decoded Dolby E bitstream) into a downmix (Figure 1 the DP 569 Dolby Digital Encoder processes the multi-channel content in the decoded Dolby E bitstream to generate a single bitstream) in accordance with the one or more of the loudness parameters included in the metadata; however, Dolby is silent to wherein the metadata describes loudness profile of a downmix of the multi-channel audio signal or loudness profile of a base channel layout of the multi-channel audio signal, and decode the encoded, multi-channel audio signal into a decoded, multi-channel audio signal; and processing the decoded, multi-channel audio signal into the downmix in accordance with the one or more of the loudness parameters included in the metadata. In other words, Dolby does not teach generating the downmix based on one or more loudness parameters that describes either the loudness profile of a downmix of the multi-channel audio signal or loudness profile of a base channel layout of the multi-channel audio signal. Thus, claim 18 is allowed. Claim 26 is allowed for similar reasons as claim 18 and claims 19-25 and 27-34 are allowed for their dependencies on claims 18 and 26. 
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dolby (“A Guide to Dolby Metadata”), already of record, in view of KOPPENS et al. (US 2016/0197590), hereinafter referred to as KOPPENS.

Regarding claim 35, Dolby teaches a method for decoding audio (Figure 1 the method of the Metadata Flow from Production to Consumer), comprising: 
receiving an encoded audio signal (Figure 1 illustrates the Dolby E Decoder receiving the multi-channel bitstream from the Dolby E Encoder) and metadata (Figure 1 the metadata) associated with the encoded audio signal (Figure 1 the Dolby E Decoder receiving the multi-channel Dolby E bitstream and the metadata within the bitstream from the Dolby E Encoder), wherein the metadata (Figure 1 the metadata) includes one or more loudness parameters (p. 6 Dolby Digital encoders calculate and send dynamic range control (DRC) metadata with the signal; p. 7 the Examiner interprets the DRC gain values as the gain values associated with the Low mode and RF mode profiles); 
decoding the encoded audio signal (Figure 1 the multi-channel bitstream from the Dolby E Encoder) to produce a decoded audio signal (Figure 1 the multi-channel Dolby E bitstream is decoded by the Dolby E Decoder to produce the multi-channel decoded Dolby E bitstream); however, Dolby is silent to processing the decoded audio signal in accordance with a) the one or more loudness parameters included in the metadata, b) playback volume, or c) target headroom, to achieve dynamic range compression of the decoded audio signal.
KOPPENS teaches processing the decoded audio signal (para. [0069] the input audio signal 102 decoded by the data extractor 104) in accordance with the one or more loudness parameters (para. [0070]-[0071] operational parameters relating to one or more operations to be performed by the decoder 100, one or more dynamic range compression curves, normalization parameters relating to dialogue loudness levels represented in the input audio data frames, etc.) included in the metadata (para. [0070]-[0071] the metadata includes a variety of operational parameters relating to one or more operations to be performed by the decoder 100, one or more dynamic range compression curves, normalization parameters relating to dialogue loudness levels represented in the input audio data frames, etc.), to achieve dynamic range compression of the decoded audio signal (para. [0080]-[0081] the DRC gain unit 114 generates gains for dynamic range control to achieve dynamic range compression for the decoded input audio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dolby to include processing the decoded audio signal in accordance with a) the one or more loudness parameters included in the metadata, b) playback volume, or c) target headroom, to achieve dynamic range compression of the decoded audio signal, as taught by Dolby.
One of ordinary skill would have been motivated to include this modification to reproduce content with consistent loudness and intelligibility across varying media format and content types (para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653